Mr. Justice White
dissenting:
The decision of the court disposes of the matters involved in this case by holding that an amendment to section 6 of article XX of the constitution, called the “Home Rule Amendment,” submitted at the general election in 1912, was legally adopted and embodied in the constitution. My associates, participating herein, think and hold that the proposed amendment is valid, and I am equally certain it is not. Neither they nor I express approval or disapproval of the system of municipal government for which the Pueblo charter provides. With that, as members of the court, we have no concern. Whether that government can be sustained upon any theory, I express no opinion, but shall briefly state the reasons why I think the. Plome Rule Amendment was not legally submitted and adopted.
The Plome Rule Amendment purported to amend section 6 of article XX of the constitution. Another proposed amendment to the same article had been previously filed. But it is conceded that at the time the first proposed amendment to the article was filed, there had been filed with the secretary of state proposed amendments to five other specifically enumerated articles, and also, at least, one proposed amendment to the constitution designated as a new article. This did not include the alleged statute to which reference is made in the opinion of the court. It did include the proposed new article referred to therein as the State Wide Prohibition Amendment. Therefore, if an amendment to the constitution, by way of *221a new article added thereto, comes within the limitation as to the number of amendments the general assembly may propose at any one session, and the people acting under the initiative and referendum are likewise so limited, the power to propose amendments had been exhausted before any proposed amendment to article XX had been filed with the secretary of state. I assert the affirmative of both propositions.
Mr. Justice Gabbert’s concurring opinion is placed upon the ground that a new article added to the constitution does not come within the limitation imposed upon the general assembly by section 2 of article XIX of the constitution. The majority opinion, by chief justice Musser, rather confirms that view but declines to expressly so hold, and rests the decision of the court upon the ground that no limitation exists as to the number of amendments which may be proposed and enacted by the people under the initiative and referendum amendment.
This court has heretofore expressly held that a new article sought to be added to the constitution, comes within the limitations as to the number of amendments that may be proposed by the general assembly at any one session. In People, v. Sours, 31 Colo., 369, 74 Pac. 167, 102 Am. St. 34, Mr. Justice Steele, pp. 391, 392, (concurred in by Mr. Justice Gabbert, p. 411), said:
“In the constitution itself there is no limitation as to new articles. It provides that any amendment or amendments may be proposed by the general assembly, and, when ratified by the people, shall become a part of-the constitution; the only limitation being that the legislature shall have no power to propose amendments to more than one article at the same session. The argument advanced by the relator to the effect that, there being no limitation upon the legislature concerning new articles or subjects, it has plenary power, is convincing, and he hag raised in our mind a doubt as to the meaning of the *222section; and if this' contention corresponded with the legislative interpretation, we should resolve the donbt in favor of the construction thus contended for. But we are inclined to accept the construction placed upon the constitution by the legislature. In the legislature of 1901, that proposed this amendment, there were twenty-one senators who were members of the senate that proposed the amendment authorizing six amendments, and they appear to have placed the construction upon their work which prohibits the submission of more than six amendments to the constitution, whether the amendments are to be considered as new articles or as amendments to articles of the constitution as it then existed; and there is abundant authority, not only in this state but in every other state of the Union, to the effect that contemporaneous construction by the legislature of a doubtful or ambiguous provision of the law or constitution should have great weight with the courts.”
In order that there be certainty in government and • orderly procedure, this court should not overturn that decision. But, aside therefrom, such holding in that respect is right upon principle, irrespective of the legislative construction. The very purpose of the amendment, which I will hereinafter consider, forces that conclusion.
While all political power is vested in the people, it does not, unlimited and undirected, constitute government. Government is such power controlled and modified in its action through a system of rules, principles and ordinances made or adopted by the people. With us these fundamental rules are embodied in a written constitution which defines the different departments of the government, confers on each the powers and duties to it allotted, and limits the powers of all. It declares that the people of the state, under their inherent power, may, subject to the limitations of the federal constitution, alter and abolish their constitution and form of govern*223ment whenever they may deem it necessary to their safety and happiness, but with equal certainty it prescribes the only lawful manner in which this supreme power may be exercised. Under the provisions of the constitution the voice of the people, acting in their sovereign capacity, can be of legal force only when expressed at the times and under the conditions therein prescribed. The people can legally do no act in altering the constitution or abolishing the form of government, except in the manner and under the conditions which they themselves have prescribed and established by the constitution. This fundamental principle is forcibly expressed in McBee v. Brady, 15 Idaho, 761, 775; 100 Pac., 97, where it is said:
“The constitution is the fundamental law of the state. It received its force from the express will of the people, and in expressing that will the people have incorporated therein the method and manner by which the same can be amended and changed, and, when the electors of the state have incorporated into the fundamental law the particular manner in which the same may be altered or changed, then any course which disregards that express will is a direct violation of that fundamental law. These provisions having been incorporated in the constitution, where the.validity of a constitutional amendment depends upon whether such provisions have been complied with, such question presents for consideration and determination a judicial question, and the courts of the state are the only tribunals vested with power unde]’ the constitution to determine such questions.”
The principle is likewise well stated in the following: Jameson on Constitutional Conventions, p. 581; 6 Amer. & Eng. Encyc. of Law (2d ed.) p. 904. And as said by Judge Cooley, in his work on Constitutional Limitations, p. 747:
“ * * and if by any portion of the people,, however large, an attempt should be made to interfere with the *224regular working of the agencies of government at any other time or in any other mode than as allowed by existing law, either constitutional or statutory, it would be revolutionary in character, and must be resisted and repressed by the officers, who for the time being, represent legitimate government.
Keeping in mind these principles, let us consider the state of the constitution at the time it was amended by embodying therein the initiative and referendum. The sovereign power of the people, in establishing their constitutional government, prescribed therein the mode and instrumentalities by and through which they would change, modify or abolish the same. They divided the inherent power of government into three distinct departments — the legislative, executive and judicial. They vested the legislative power in the general assembly, sec. 1, art. V, const. And as the making of constitutions or constitutional amendments is essentially a legislative function, the language, unmodified by other provisions of the constitution, might properly be held to lodge in that entity the ultimate sovereignty of the body politic. The fundamental law, however, provides no mode of procedure whereby that agency can exercise such supreme power. On the contrary, that instrument, as it existed prior to the adoption of the initiative and referendum amendment, prescribed, in article XIX, the only modes of procedure by which any change or changes therein could bo legally effected. Thus the constitution having made provision for its own amendment, change or abolishment, the modes therein prescribed were exclusive. Cooley’s Const. Lim., (6th ed.), p. 42. Therefore, the making of constitutions, the abolishment thereof, or amendments thereto, was not delegated but reserved exclusively in the people, and can be exercised only by their direct action.'
The people recognized, however, that, as the first step *225in either constitutional or statutory legislation is the formation and proposal of measures, it was necessary to constitute or make provision for instruments or agencies for that purpose. Accordingly in article XIX they prescribed the means by which any changes in their fundamental law might be proposed. Therein and thereby they necessarily limited the exercise of their inherent power to govern. In their sovereign capacity they bound themselves to make no changes in the organic law, except such as might he proposed by a constitutional convention which they might call and the members of which they had elected for that purpose as prescribed in section 1 of article XIX, or by the general assembly as prescribed in section 2 thereof. In the latter section they. ordained that the general assembly, entrusted with the power of ordinary legislation, should never propose amendments to more than six articles at the same session, hut a constitutional convention, called and convened by the people for the particular purpose of proposing changes in the fundamental law as prescribed in section 1 of the article,' could prepare and propose any changes by it deemed necessary.
Thus provision was made for two agencies that might propose changes in the fundamental law: one, the constitutional convention, unlimited, except by the restrictions of the federal constitution, in the character of changes that it might propose even to the extent of abolishing the constitution and form of government; the other, the general assembly, limited to the proposal of amendments, and restricted in the number that might be proposed at any one session. Neither of these agencies are empowered to make such changes. That power, as before stated, resides in the people alone. The procedure prescribed, therefore, necessarily constitutes limitations not only upon the agencies of government, but also upon the power of the people to govern as they will. ■ In other words, the limitations of article XIX, though ex*226pressed as to the agencies therein authorized to propose new constitutions, or systems of g'overnment, or amendments thereto, are likewise, of necessity, limitations upon the power of the people. By the mode of procedure prescribed, the people, inevitably bound themselves not to change more than six articles of their organic law at any one time, unless through a constitutional convention. The manifest purpose thereof was to prevent the submission at one election of a great number of amendments to the organic law, or a substantial and far-reaching change thereof, unless the same had been moulded into shape by a constitutional convention, the agency carefully chosen by the people for that particular purpose. The clause: “But the general assembly shall have no power to propose amendments to more than six articles of this constitution at the' same session” was not written in the constitution for the benefit of the general assembly, but for the protection of the people.
Bound by the restriction that they would not change more than six articles of their constitution at any one time, except through the convention method, the people in 1910, created, by amending section 1 of article V of the constitution, other agencies authorized to propose changes therein by amendment. The section, as amended, still vests the legislative power of the state in the general assembly, but reserves to the people “the power to propose laws and amendments to the constitution, and to enact or reject the same at the polls independent of the general assembly.” The section then prescribes, inter alia, a mode by which the power to propose laws and amendments to the constitution may be exercised, requiring at least eight per cent, of the legal voters to propose any measure. As the general assembly never possessed power*to amend, change or abolish the constitution, but only to propose amendments thereto, and the people always had the sole power to enact constitutional amendments or new constitutions, *227or abolish the same, it is clearly evident that the power reserved as to amendments to the constitution is solely the power to propose such amendments, and the power to ' enact has reference to ordinary laws only, the enactment of which was previously vested solely in the general assembly. And as the power to propose changes in the fundamental law by eight per cent, of the legal voters is limited to the proposal of amendments thereto, it is ' essentially the same power that is vested in the general assembly by virtue of section 2 of article XIX of the constitution and differs materially from the unlimited power, in that respect, vested in a constitutional convention under the provisions of section 1 of article XIX. While these new agencies authorized to propose constitutional amendments, thus created, were empowered to do the acts enumerated “independent of the general assembly,” it does not follow that they were authorized to go further in the performance of the acts than the only other agency was permitted to go in the performance of the same acts. They are created by the people in their sovereign capacity, invested with the same power as to this subject, and are necessarily co-ordinate. The people having’ invested them with the same power, one would naturally presume it was intended to subject them to the same limitations and restrictions as to the exercise of the power, unless the contrary clearly appears. This would seem to be the logical view of the matter. Especially is this true when in the same instrument the people have made provision for the bringing into existence of other agencies, to-wit, constitutional conventions, not limited to the proposal of amendments to the constitution, but invested with' full power to propose new constitutions or any changes in the fundamental law.
It is elementary that the intention of a single clause in the constitution or any law can not be ascertained solely from the words employed therein. The whole in*228strument must b.e examined with a view of ascertaining the meaning of each and every part, and, whenever possible, be construed so that it shall harmonize with all other parts without distorting the meaning and effect of any provision. 8 Cyc., p. 730. And the intent of the framers thereof when ascertained, will prevail. The intent, however, “is to be ascertained, not alone by considering the words of any part of the instrument, but by ascertainig the general purpose of the whole, in view of the evil which existed calling forth the framing and adopting of such instrument, and the remedy sought to be applied ; and when the intent of the whole is ascertained no part is to be contrued so that the general purpose shall be thwarted, but the whole is to be made to conform to reason and good discretion. ’ ’ Cyc, supra, p. 731.
If it was intended, by the initiative and referendum amendment, that the people, acting through agencies of eight per cent, of their number, might submit proposed changes in the constitution without reference to the number proposed at one election, it necessarily follows that the limitation upon the power of the general assembly to propose amendments to not more than six articles at any one session has no substantial effect whatever. As the people alone possess the power to enact constitutional amendments, it could make no difference, except possibly as to previous consideration of the proposed amendments, whether the amendments submitted are proposed by not less than eight per cent, of the electors or by the general assmbly. On the other hand, if there was no intention to overthrow the policy established by article XIX, limiting the number of amendments to the constitution which may be submitted at any one election, except through the convention method, to six, the several parts of the constitution harmonize with each other and the meaning and effect of no part thereof is distorted.
*229Moreover, in construing a constitutional amendment it must be presumed that the people did not intend to make any change in the existing instrument beyond what is expressly declared, and if an amendment is couched in general terms there is a presumption that there was no intention “to depart from any established policy” nor “to innovate upon fundamental principles.” Lewis’ Sutherland Stat. Const. § 333, Slaughter-House Cases, 16 Wall, 36, 78, 21 L. Ed. 94.
And ‘ ‘ general words are not to be so construed as to alter the previous policy of the law, unless no sense or meaning can be put upon them consistently with the intention of preserving the existing policy untouched. Lewis’ Sutherland Stat. Const., § 581, Minet v. Leman, 20 Beav., 269, 278.
Therefore, under the settled rules of construction, there is not the slightest basis for the inference that it was intended to effect, by the initiative and referendum amendment, such a radical departure from the established policy of article XIX of the constitution as results from the decision of this court. Moreover, the reasons upon which that policy was founded are as cogent now as before the adoption of the initiative and referendum amendment. Amendments proposed by the general assembly have the merit, at least, of being the product of the open deliberation of a public representative body selected from every part of the state by the electorate thereof; while amendments proposed under the initiative and referendum are the product of private conferences of limited numbers of more or less interested citizens of particular localities. If, then, it was unwise formerly to permit the change of more than six articles at any one time, except through the convention method, it is too plain for argument that it would be infinitely more unwise to do so now. While the wisdom of an amendment to the constitution is directed to, and must be determined solely by, the legis*230lative power, and not by tbe judicial, the latter, however, in constructing such measure should not place an interpretation thereon that would render it unwise in policy and far-reaching in its evil effect, when the language used in its association with other language of the whole instrument of which it forms a part, warrants a construction consistent with the established policy and in no sense innovating upon fundamental principles.
Besides, it is common knowledge that the initiative and referendum amendment was adopted because, it was claimed, the general assembly had become no longer responsive to the wishes and will of the people. It was said that many laws desired by the people, and within the constitutional power of the general assembly to enact, were refused proper consideration and passage, and necessary constitutional amendments not proposed. No complaint was made that the general assembly could not propose a sufficient number of amendments to .be voted upon at any one election, or that it could not enact proper laws within the constitutional limitations placed upon it. What was desired was to enable the people to enact laws and propose amendments which the general assembly could enact and propose but did not, and it was not intended to confer greater power upon the people acting under the amendment than that possessed by the genera! assembly, so as to enable the former to enact laws or propose amendments which the latter could not enact or propose. Section 1 of article Y, as.amended, vests the legislative power in the general assembly, but of this power it reserves in the people the right <£to propose laws and amendments to the constitution and to enact or reject the same at the polls independent of the general assembly.' ’ While there is nothing in the language expressly limiting the power of the people with respect to proposing amendments to the constitution, the same is equally true relative to the power of the people to propose and enact any law. *231No distinction in the premises is made in the language, and none should be read therein by the court. Therefore, if the constitutional limitation upon the power of the general assembly, as to the number of articles of the constitution to which it may propose amendments, is not obligatory upon the people when, through their other designated agencies, the same function is being performed, clearly limitations upon the power of the general assembly, as to the character of laws it may enact, are not binding. But this would he inconsistent with the theory of constitutional government, for it presupposes limitations upon all governmental power. Prom time immemorial certain classes of legislation have been uniformly prohibited in constitutional governments. In this state, as in most states of the Union, instead of placing the lim- ’ itation upon the laws that might he enacted, it is placed upon the agency entrusted with the duty of enacting the laws. Thus it is declared in the constitution that, “the general assembly shall have no power to propose amendments to more than sis articles of this constitution at the same session,” article XIX, section 2; that, “the general assembly shall pass no ex post facto law, nor law impairing the obligation of contracts, or retrospective in its operation, or making any irrevocable grant of special privileges, franchises or immunities,” article II, section 11; that “the general assembly shall pass no local or special laws” in many enumerated cases, article V, section 25. It also provides, article XV, section 12, that “the general assembly shall pass no law for the benefit of a railroad or other corporation, ’ ’ etc. And in article XVIII section 2, it declares that, “the general assembly shall have no power to authorize lotteries or gift enterprises for any purpose, ’ ’ etc.
Clearly, laws proposed and enacted by the people under the initiative clause of the amendment are subject to these and other constitutional limitations, though the *232limitations are expressed as against another agency entrusted with the like power of legislation. Equally is this true as to constitutional amendment proposed and enacted by the people under the same amendment. Nor can I conceive that this conclusion is in any sense militated against by the asserted inapplicability in the majority opinion of this line of argument. The pronouncement of a court that a certain line of argument is eliminated is always' effective, but not necessarily convincing. The elimination in the case before us is predicated upon an alleged distinction between the character of power exercised by the general assembly when proposing constitutional amendments and when enacting general legislation, and for the further alleged reason that the proposal of a constitutional amendment does not involve its internal validity. In any event, it is the power of the people to govern as they will, acting through either agency, and the constitutional prohibition operates upon all agencies in the exercise of the same power, and whether a thing constitutionally required involves the internal validity of an act, is of no consequence. Lewis’ Sutherland Stat. Construction, § 333. The introduction of a bill into the general assembly within the first thirty days of the session, or the signing of the same by the proper officers, does not affect its internal validity. Nevertheless, they are required by the constitution, and without them the alleged law has no force and effcet.
Neither am I able to appreciate the holding, that by reason of the requirement in the initiated amendment, “that the secretary of state shall submit all measures initiated by * * * the people for adoption or rejection at the polls in compliance herewith,” it is shown that no limit was placed on the number of amendments that may be proposed by the people through the initiative. The very words of the provision negative that *233deduction. The amendment is in the constitution and the measures to he submitted must be in conformity with that instrument. Moreover, the language requiring the secretary of state to submit the measures initiated thereunder is substantially the same as the language in section 2,' article XIX, requiring the publication' by the secretary of state of amendments proposed by the general assembly. No court has had the temerity to hold that an amendment, though favorably voted upon by the people, but proposed by a general assembly in excess of the constitutional limitation as to the number it might propose, could thereby become a part of the fundamental law.
The power to legislate directly by the initiative or referendum has been embodied in but few constitutions, and consideration thereof by the courts has been infrequent. However, the few cases in which like amendments have been considered, announce the same principles and are in accord with the view I herein express. In Hodges v. Dawdg (Ark.), 149 S. W. 656, 659, it is said:
“The constitutional amendment, whereby the people of the state reserve to themselves the power to legislate directly by the initiative or referendum, does not abrogate the existing constitution and laws of the state, except such provisions as are Necessarily repugnant thereto. * * # The amendment being the last expression of the popular will in shaping the organic law of the state, all provisions of the constitution which are-necessarily repugnant thereto must, of course, yield, and all others remain in force. It is simply fitted into the existing constitution, the same as any other amendment, displacing only such provisions as are found to be inconsistent with it. * * * In the construction of its terms, and in the determination of its scope and effect, the court should follow settled rules of interpretation.”
*234While in Kadderly v. Portland, 44 Ore. 118, 146, 74 Pac. 770, 75 Pac. 222, it is said: “Laws proposed and enacted by the people under the initiative clause of the amendment are subject to the same constitutional limitations as other statutes.”
And in State v. Roach, 230 Mo. 408, 436, 130 S. W., 689, 695, 139 Am. St. 639, it is declared that, “The rules and principles applicable to the submission of constitutional amendments to the voters of this state are applicable alike to amendments proposed to the constitution under the initiative and referendum amendment or amendments to the constitution by the general assembly of this state.”
Indeed, the Supreme Court of Arkansas has ruled in State v. Donaghey (Ark.), 152 S. W. 746, the precise question here involved. At the time of the adoption of the amendment in that state, providing for the initiative and referendum, its constitution contained, and now contains, a provision in substantial effect the same as ours, but limiting the number of amendments to the constitution which could be submitted at any one election to three. The general assembly proposed two amendments and the people, by petition, proposed several others. The secretary of state submitted all proposed and they were voted upon by the people. A question arose as to the validity of an amendment submitted in excess of the limitation prescribed. It was held that the limitation applied to the people under the initiative, .as well as to the general assembly, the court ruling:
“The people can now exercise this power of amendment through either of two agencies, the general assembly, or upon initiative petitions of 8 per cent, of the legal voters; but they cannot exercise it through either agency otherwise than in accordance with the provisions and limitations of the constitution, which apply alike to both and limit the number of amendments that can be *235proposed or submitted at tbe same time, through either or both agencies or three. It is the people acting, in any event, through either agency, and the constitutional prohibition operates alike upon both. They will not be engaged or disturbed with considering more than three amendments at the same time, without regard to what agency proposes or submits them. The General Assembly having proposed two amendments to the Constitution, numbered 11 and 12, and the voters having by initiative petition proposed another numbered 13, making three in all proposed for submission at the same time, before the filing of the petition proposing said amendment No. 15, it was attempted to be submitted in violation of the Constitution and could not therefore have been adopted.”
However, a further cogent reason exists for the construction for which I contend. At the general election in 1912 an amendment to section 2 of article XIX of the constitution was submitted, under the initiative, and was defeated by vote of the people at the polls. The principal purpose of that proposed amendment was to reserve in the people the power to propose an unlimited number of amendments to the constitution to be voted upon at any election. In that respect it read as follows: “The general assembly shall have no power to propose amendments to more than six articles of this constitution at the same session. The people may propose as many amendments at any election as they may see fit, including the election at which this amendment is voted upon. ’ ’ The fact that this amendment was proposed under the initiative, coupled with the further fact that it was defeated by the people at the polls, should constitute a conclusive presumption against that construction which permits the people to act without limitation in proposing amendments to the fundamental law. It was a practical construction, by the very agency *236authorized to propose amendments, that such power does not exist under the constitution. Moreover, no court should hold by construction that to be the fundamental law of the state which the people have voted upon and declared shall not be expressly written into their constitution.